Per Curiam. This cause coming to be heard on the stipulation of the Respondent and the Court being fully advised in the premises find that pursuant to the stipulation of Respondent the prison officials became bailees of the property of the Claimant, and upon failure to return the property became liable for the fair value thereof. It is also found by this Court that the Respondent has stipulated that the $130.00 as claimed by the Claimant is a fair value for the radio in question. It is therefore ordered that the Claimant is entitled to an award in the amount of $130.00, and an award for that amount is hereby granted.